Title: From Thomas Jefferson to Edward Stevens, 18 April 1793
From: Jefferson, Thomas
To: Stevens, Edward



Dear Sir
Philadelphia Apr. 18. 1793.

You recollect that the British destroyed our records during their invasion of our state in the year 1781. Among these were all the letters I had written or received during my administration; that is to say the originals of the latter and copies of the former. These being chiefly interesting to myself, I am endeavoring to recover the most important of them by applications to the individuals with whom I had a public correspondence. I have recovered those written to the President of Congress, to Genl. Washington and Genl. Gates, and expect those written to Genl. Greene. As during your commands I wrote several to yourself also, I am to sollicit the favor of you to confide them to me to be copied; which being done, the originals shall be faithfully returned. They will come to me as safely by post, as if put at once into my own hands. Your speedy compliance will oblige Dear Sir your friend & servt.

Th: Jefferson

